Citation Nr: 1629007	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  09-16 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder (previously characterized as anxiety reaction and nervous condition), and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1967 and from January 1991 to July 1991, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Republic of Puerto Rico.  

The Board subsequently remanded the case for further development in November 2012 and September 2015.  In a December 2015 rating decision, the Appeals Management Center granted the Veteran's appeal for service connection for hepatitis C.  Since service connection for a chronic liver disability was granted, the Veteran's appeal as to that issue has become moot.  The Veteran has not disagreed with the assigned disability rating or the effective date, but may do so in the future, as the relevant appeal period has not yet expired.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, that matter has been resolved and is not in appellate status at this time.  The remaining issue on appeal, whether new and material evidence has been received sufficient to reopen a claim for service connection for an acquired psychiatric disorder, has been returned to the Board for appellate review.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (the Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons, the Board has recharacterized the underlying issue remaining on appeal as entitlement to service connection for an acquired psychiatric disorder.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1976 rating decision, the RO denied the Veteran's claim for service connection for a nervous condition; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.

2.  Evidence associated with the claims file since the February 1976 decision is new, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The February 1976 rating decision, in which the RO denied the Veteran's claim for service connection for a nervous condition, is final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)).

2.  As evidence pertinent to the claim for service connection for an acquired psychiatric disorder, received since the February 1976 decision, is new and material, the criteria for reopening the claim for service connection for an acquired psychiatric disorder are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Without deciding whether the notice and development required has been satisfied with respect to the issue of whether new and material evidence has been submitted sufficient to reopen the claim for service connection for an acquired psychiatric disorder, the Board concludes that this duty does not preclude the Board from adjudicating the matter at this time because the Board is granting in full the benefits sought on appeal by reopening the claim.  If any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

III.  Claim to Reopen the Issue of Entitlement to 
Service Connection for an Acquired Psychiatric Disorder

The Veteran seeks to establish service connection for an acquired psychiatric disorder, which he asserts is due to combat during his periods of active duty.  In a February 1976 decision, the RO denied the Veteran's claim to reopen a claim for service connection for a nervous condition; the Veteran did not submit a Notice of Disagreement (NOD) and new and material evidence was not received within the relevant appeal period.  Therefore, the February 1976 decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1975) (currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)).

The evidence of record for the February 1976 decision consisted of service treatment records from the Veteran's period of active duty from October 1965 to September 1967 and a December 1967 VA psychiatric examination report, as well as the Veteran's lay assertions that a nervous condition was related to service.  Originally, the RO denied the Veteran's claim of entitlement to service connection for anxiety reaction in a January 1968 rating decision based on (as described in a March 1968 Statement of the Case) findings that service medical records were silent for a nervous condition and that anxiety reaction was not incurred in or aggravated by service.  In February 1976, the RO denied the Veteran's request to reopen his claim, with the adjudication officer stating that records show that the nervous condition was neither incurred in nor aggravated by his military service.

In support of his current appeal of the April 2008 denial to reopen the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran submitted a September 2008 Notice of Disagreement on which he stated that his anxiety reaction was "due to combat," with his representative submitting a post-remand brief in June 2015 in which it is noted that the Veteran served in Vietnam and Southwest Asia during combat operations.  This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim, specifically, whether an acquired psychiatric disorder was caused by an injury, disease, or event experienced during his military service.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the claim for service connection for an acquired psychiatric disorder is warranted.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disorder is reopened.


REMAND

The Board has found that new and material evidence has been received sufficient to reopen the claim for service connection for an acquired psychiatric disorder, but finds that having been reopened, additional development is required before the underlying issue may be adjudicated.  When the Veteran's claim to reopen the issue was denied by the RO in an April 2008 rating decision and an April 2009 SOC, the bases for the denials was that new and material evidence had not been submitted.  There is no indication that the underlying claim was considered on the merits on either occasion.  Thus, while the issue has been reopened, the Board does not have jurisdiction to consider it until first reviewed by the AOJ.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Veteran has asserted that he suffers from a psychiatric disorder caused by his active military service, but at present, the record does not appear to contain any records from the appeal period related to mental health treatment.  As the Board is remanding this case for further development, the AOJ should contact the Veteran and ask that he identify any relevant treatment, private or VA, that he received regarding an acquired psychiatric disorder.  The RO should take all appropriate action to ensure relevant VA and private treatment records are associated with the file, obtaining assistance and authorizations from the Veteran as necessary.  
 
Finally, in a June 2015 post-remand brief, the Veteran's representative referenced a recent amendment to the regulation pertaining to posttraumatic stress disorder, which added a new paragraph, 38 C.F.R. § 3.304(f)(3), liberalizing the evidentiary requirements in situations where a veteran claims service connection for PTSD relating to fear of hostile military or terrorist activity during active military service.  On remand, the AOJ should provide the Veteran with notice of the criteria for establishing service connection for PTSD, to include in the context of fear of hostile military or terrorist activity, and request that if he is raising such a claim, he provide information as to his in-service stressor(s).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment he has received relating to a psychiatric disorder, and to provide a release form for any such records of private treatment so that VA can request the records on his behalf.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  Obtain any and all of the VA treatment records identified, and document all such efforts made if any identified records cannot be provided.

Regardless of whether the Veteran responds to this request to identify such treatment, obtain any and all of the Veteran's VA treatment records, to include those of mental health treatment, from July 2007 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Send the Veteran appropriate notice regarding the evidence needed to substantiate a claim for entitlement to service connection for PTSD, to include as related to fear of hostile military or terrorist activity per 38 C.F.R. § 3.304(f)(3).  Ask that the Veteran identify and provide a description of his claimed in-service stressor(s). 

3.  After completing the aforementioned, and conducting any additional development deemed necessary (to include stressor development and an examination if a duty to conduct such development is triggered), readjudicate the claim for service connection for an acquired psychiatric disorder in light of the expanded record.  If any of the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


